DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II and species B in the reply filed on 10/6/2022 is acknowledged.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huber et al (US2013/0203050, filed 28 October 2012). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 16, Huber teaches a nanopore providing fluid communication between two chambers and having an inner diameter of less than 10nm (e.g. ¶ 28-29, a polynucleotide with acceptor-labeled nucleotides of distinguishable signals, a FRET donor disposed within a FRET distance at the exit of the nanopore, a light source and a detector (e.g. ¶ 74-75).  
It is noted that Huber further teaches the acceptor labeled nucleotides have increased diameter due to the label and the increased diameter results in friction between the labeled polynucleotide and nanopore, the friction reducing translocation time (e.g. ¶ 67-68, ¶ 111).   The reduced translocation time would also suppress FRET because translocation is required for label exposure to the excited donor.
Huber teaches the solid phase membrane or the protein nanopore has attached thereto at least one first member of a fluorescent resonance energy transfer (FRET) pair, so that whenever an analyte having at least one second member of the FRET pair attached thereto traverses the bore, the second member passes with a FRET distance of the first member of the FRET pair.( e.g. ¶ 7)
Regarding Claim 18, Huber teaches the nanopore is a protein and the donor is attached to the protein (e.g. original claim 1).
Regarding Claim 19, Huber teaches a single stranded polynucleotide (e.g. ¶ 29).
Regarding Claim 20, Huber teaches one or more donor labels, which arc positioned on, attached or connected to a pore or nanopore may be illuminated or otherwise excited. A polymer labeled with one or more acceptor labels may be translocated through the nanopore. For example, a polymer having one or more monomers labeled with one or more acceptor labels may be translocated through the nanopore. Either before, after or while the labeled monomer of the polymer or molecule passes through, exits or enters the nanopore and when an acceptor label comes into proximity with a donor label, energy may be transferred from the excited donor label to the acceptor label of the monomer or polymer. (e.g. ¶ 9)
Regarding Claim 21, Huber teaches the acceptors are organic dyes (e.g. ¶ 56-57).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (WO2011/040996, published 7 April 2011) as defined by Wickramasinghe et al (US Patent No. 5,624,845, issued 29 April 1997).
Regarding Claim 16, Huber teaches a system comprising a nanopore providing communication between two chambers and labeled with a FRET donor, a polynucleotide with acceptor labeled nucleotides, the nucleotide labels being distinguishable (e.g. ¶ 18 and Fig. 3-5 and related text).  Huber further teaches the system comprises a light source and optical detector (¶ 56-59).
Huber teaches that each nucleotide of the polynucleotide is distinctly labeled (e.g. Fig. 3 and related text) and the labeled polynucleotide passes within a FRET distance (i.e. 1-10 nm) of the donor (e.g. ¶ 28).   Because the FRET zone is 1-10nm and because nucleotides are ~ 2 Angstrom (Wickramasinghe, col. 2, lines 28-32), at any given time more than one nucleotide would be within a FRET distance of the donor. 
The claim defines the nanopore as dimensioned so that nucleotides pass through an exit of the nanopore in sequence and whenever nucleotides … with FRET acceptors, FRET is suppressed …
The instant specification defines the nanopore dimensioned to have an inner diameter of 1-10nm (¶ 74 of the pre-grant pub).  Huber teaches the nanopore having an inner diameter of 1-10nm (e.g. ¶ 29).  Therefore, Huber teaches the nanopore dimension as defined by the instant specification.   
The instant specification (¶ 63) also teaches the nucleic acids acceptors/labels increase the diameter of the polynucleotide to decrease the rate of translocation and defines the labels as fluorescent organic dyes such as NHS-Cy5 (¶ 52-54).   Huber teaches NHS-Cy5 labels (e.g. ¶52-54) and therefore teaches the acceptor-polynucleotide-nanopore components that provides FRET suppression as specifically defined by the instant specification.
For all the above reasons and absent evidence to the contrary, the instantly claimed system, as defined by the instant specification, would have been obvious in view of the Huber reference.
Regarding Claim 18, Huber teaches a protein nanopore and the donor is attached to the nanopore (e.g. ¶ 29, ¶ 88, Fig. 3).
Regarding Claim 19, Huber teaches single-stranded polynucleotides (e.g. ¶ 84, Fig. 3).
Regarding Claim 20, Huber teaches one or more donor labels, which arc positioned on, attached or connected to a pore or nanopore may be illuminated or otherwise excited. A polymer labeled with one or more acceptor labels may be translocated through the nanopore. For example, a polymer having one or more monomers labeled with one or more acceptor labels may be translocated through the nanopore. Either before, after or while the labeled monomer of the polymer or molecule passes through, exits or enters the nanopore and when an acceptor label comes into proximity with a donor label, energy may be transferred from the excited donor label to the acceptor label of the monomer or polymer. (e.g. ¶ 9)
Regarding Claim 21, Huber teaches the acceptor is an organic dye (e.g. ¶ 52-54).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 16, 18-21 are rejected on the ground of nonstatutory double patenting ,as being unpatentable over claims 10-14 of U.S. Patent No. 8,771,491. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system comprising a nanopore membrane fluidically connecting two chambers, an acceptor labeled polynucleotide that passes within a FRET distance of a donor on the nanopore, a light source and a detector.  The claim sets merely differ in that the patent claims define further limitations for the system e.g. aqueous buffer, electrodes, energy source, rotatable disc etc. However, the open claim language “comprising” of the instant claims encompasses the additional elements of the patent.  Therefore the instant claims are generic and not patentably distinct to the patent claims. 
The courts have stated that a genus is obvious in view of the teaching of a species  see Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); and In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  

9.	Claims 16, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,279,153. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system comprising a nanopore membrane fluidically connecting two chambers, an acceptor labeled polynucleotide that passes within a FRET distance of a donor on the nanopore, a light source and a detector.  The claim sets merely differ in that the patent claims define further limitations for the system e.g. electrodes, plurality of nanopores, rotatable disc, etc. However, the open claim language “comprising” of the instant claims encompasses the additional elements of the patent.  Therefore the instant claims are generic and not patentably distinct to the patent claims. 

10.	Claims 16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-9, and 13-19 of U.S. Patent No. 9,624,537. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system comprising a nanopore membrane fluidically connecting two chambers, an acceptor labeled polynucleotide that passes within a FRET distance of a donor on the nanopore, a light source and a detector.  The claim sets merely differ in that the patent claims define further limitations for the system e.g. clusters/arrayed nanopores and resolution areas. However, the open claim language “comprising” of the instant claims encompasses the additional elements of the patent.  Therefore the instant claims are generic and not patentably distinct to the patent claims. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        13 December 2022